Rosenberry, J.
(dissenting). The question is whether or not the deceased was in the service of the plaintiff town under a contract of hire, express or implied, oral or written (sec. 2394 — 7, Stats.). To my mind an analysis of the relationship existing between the taxpayer and town in this case does not disclose a single contractual element. It is true that there rests upon the taxpayer an obligation to discharge his liability to the town for the amount of tax assessed against him, but this obligation arises out of the exercise of sovereign power on behalf of the state and not out of any contract entered into between the plaintiff town and the deceased.
As was said in Pierce v. Boston, 3 Met. (44 Mass.) 520, taxes are not “contracts between party and party, either express or implied; but they are the positive acts of the government through its various agents, binding upon the inhabitants, and to the making or enforcing of which their personal consent, individually, is not required.” 26 Ruling Case Law, p. 25, § 11, and cases cited.
A liability imposed by statute and not assumed by the voluntary agreement of the parties is not a contract at modern law, even if it is a liability upon which an action of debt could have been maintained at common law. 1 Page, *645Contracts (2d ed.) § 66; 1 Cooley, Taxation (3d ed.) 17; State v. Railway Cos. 128 Wis. 449, 108 N. W. 594.
A' statute liability wants all the elements of a contract, consideration and mutuality as well as assent of the parties. McCoun v. N. Y. Cent. & H. R. R. Co. 50 N. Y. 176.
It may be argued that the statutory provision by virtue of which the deceased was permitted at his option to, discharge his obligation by performing labor rather than paying money amounts to an offer and that his decision to discharge his obligation by the performance of labor is an acceptance of the offer. Even if it should be so construed it lacks all elements of mutuality, it being an obligation imposed by the state upon the town and the taxpayer without the consent of either. It appears quite clearly, however, that the right to work out a road tax is a valuable right which may not be denied to the taxpayer, and that in order to entitle the state to collect the tax in money the provisions of the statute must be complied with, and failure to give the proper notice of the time and place at which the work may ■be performed under a statute requiring it is not mere irregularity. Biss v. New Haven, 42 Wis. 605; note in 74 Am. St. Rep. 668.
The nature of the power exerted by the state is further shown by the fact that the state may require the performance of labor, and in the event of the failure of a taxpayer to discharge his obligation it may be enforced by fine and imprisonment. Sims v. Hutcheson, 72 Ga. 437; 37 Cyc. 334.
The mere fact that superficially the relation existing between the deceased and the town resembled that of master and servant does not make the relationship one arising out of a contract of hire, express or implied. It must have been the intent of the legislature in using the words “arising out of contract, express or implied,” to indicate precisely what •liabilities municipalities were to assume. There being no *646contractual element in the relationship between the taxpayer discharging his liability by the performance of labor rather than the payment of money, I am unable to agree with the' decision-of the court in this case.
I am authorized to' state that Mr. Justice Eschweiler and Mr. Justice Jones concur in this dissent.